REVISED SCHEDULE A To the Amended and Restated Subadvisory Agreement, made the 26th day of January, 2009 by and between Allianz Investment Management LLC, a Minnesota limited liability company, and BlackRock Capital Management, Inc., a Delaware corporation (the “Subadvisor”). Compensation pursuant to Section 4 of Subadvisory Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets*Rate First $150 million0.37% Next $200 million0.34% Next $1.75 billion0.29% Thereafter 0.20% *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate.For example, if average daily net assets are $1.2 billion, a rate of 37 bps would apply to the first $150 million, a rate of 34 bps would apply to the next $200million, and a rate of 29 bps would apply to the remaining $850 million. The rates set forth above apply to the aggregate average daily net assets that are subject to the Subadvisor's investment discretion in the following fund: AZL BlackRock Capital Appreciation Fund Acknowledged: ALLIANZ INVESTMENTBLACKROCK CAPITAL MANAGEMENT LLC ANAGEMENT, INC. By:/s/ Brian MuenchBy:/s/ Michael G. Saliba Name:Brian Muench Name: Michael G. Saliba Title:President Title:Managing Director Updated:March 1, 2013 15
